 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
                                                           Case No.: 2:17-cr-00381-JAD-CWH
 4 United States of America,
 5                      Plaintiff
                                                                    Order Adopting
 6 v.                                                          Report & Recommendation
 7 Ana Quinonez Tamimi,
 8                      Defendant                                   [ECF Nos. 15, 28]

 9
10            Ana Quinonez Tamimi was indicted on a single count of making false statements in a
                                                      1
11 passport application in violation of 18 USC § 1542. Both Tamimi and the government moved
12 to dismiss that indictment—they disputed only whether the dismissal should be with or without
             2
13 prejudice. Magistrate Judge Hoffman granted the government’s motion to dismiss without
                                                                                         3
14 prejudice and recommends that I now deny defendant Tamimi’s competing motion as moot.
15            Any objections to the report and recommendation were due by December 13, 2018, and

16 none were filed. “[N]o review is required of a magistrate judge’s report and recommendation
17 unless objections are filed.” Having reviewed the R&R, I find good cause to adopt it, and I do.
                                4


18            Accordingly, IT IS HEREBY ORDERED that:

19                x    The Magistrate Judge’s Report and Recommendation [ECF No. 28] is

20                     ADOPTED in its entirety;

21
22
     1
23       ECF No. 11.

24   2
         ECF Nos. 15, 21.
25   3
         ECF No. 28.
26   4
    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
27 U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

28
                                                    1
 1       x   Tamimi’s motion to dismiss the indictment with prejudice [ECF No. 15] is
 2           DENIED as moot, the warrant is QUASHED; and
 3       x   The Clerk of Court is directed to CLOSE THIS CASE.
 4   Dated: January 4, 2019
 5
                                                                   ________
                                                                         _ ________ __
                                                                                    ____
                                                    _________________________________
 6                                                                Judg
                                                                    dge JJe
                                                                    dg
                                                    U.S. District Judge   enniferr A.
                                                                         Jennifer  A. Dorsey
                                                                                      Do
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
